DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 16770882 on June 06, 2020. Please note claims 1-16 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	Figure 1 and Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al. (US 20130314366 A1).

Regarding claim 8 (Currently Amended), Mo discloses: An operation recognition method, which is implemented based on an operation recognition apparatus (see Fig. 3, Fig. 4 discloses a method of driving and detection for a capacitive touch screen), wherein the operation recognition apparatus comprises an operation receiving unit (Fig. 4c, [0018], touch screen having the plurality of RX and TX channels intersecting for detecting the touch detection point by capacitive sensing), a scanning array composed of at least one driving channel and at least one sampling channel (Fig. 4, [0070], discloses the touch screen comprising the TX channels and RX channels are arranged in rows and columns as illustrated in figures and TX channels are all received by the same RX in the vertical direction through coupling capacitances), and at least one signal reading unit (Fig. 6, [0077], receiving module RX); the driving channels and the sampling channels intersect to form at least one electrical node (Fig. 4c, [0018], touch screen having the plurality of RX channels and TX channels intersecting and form nodes for detecting the touch detection point by capacitive sensing), and the signal reading unit is connected with all the sampling channels and configured to acquire electric signals on all the sampling channels (Fig. 5, Fig. 6, [0077], discloses a receiving module 52, adapted to, while the excitation signals are being sent, receive, through each of receiving channels, a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points); wherein the operation recognition method comprises: 
S101: sending electric signals of different frequencies to all the driving channels at the same time by an signal source in the operation recognition apparatus (Fig. 3, Fig. 4c, [0056], step 31, discloses a driving side sends excitation signals through a plurality of channels simultaneously during the same driving and detection time period), wherein the electric (Fig. 3, Fig. 4c, [0056], step 31, discloses excitation signals in at least two of the plurality of channels having different frequencies); 
S 102: when the operation receiving unit receives a user operation (Figs. 3, Fig. 4, discloses the user’s touch operation on touch detection points), turning on the electrical node at a position on the scanning array corresponding to the user operation, wherein the driving channels and the sampling channels, which correspond to the electrical node being turned on, form an electrical pathway (Fig. 3-Fig. 4, [0058], Step 32: while the excitation signals are being sent, each of receiving channels at a receiving side receives a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points, and performs touch detection through receiving module 52); 
S 103: acquiring the electric signals of each sampling channel by the signal reading unit (Figs. 3-5, [0077]-[0079] discloses a receiving module 52, adapted to, while the excitation signals are being sent, receive, through each of receiving channels, a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points); 
S104: recognizing the frequencies of the electric signals of each sampling channel (Fig. 6, [0062], discloses outputting the digital signals obtained from the analog-to-digital conversion and performing Fourier analysis on the digital signals, to obtain a power spectrum over the frequencies); and 
S 105: determining the position of the electrical pathway according to the sampling channel where the electric signals acquired in the  S103 and the S104 are located and the frequencies of the electric signals, so as to recognize the position of the user operation (Figs. 3-5, [0077]-[0079] discloses a receiving module 52, adapted to, while the excitation signals are being sent, receive, through each of receiving channels, a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points, and to perform detection including: converting and amplifying the charge signal into a voltage signal, and performing signal demodulation and analog-to-digital conversion on the voltage signal; and storing digital signals obtained from the analog-to-digital conversion into a storage module, and analyzing the digital signals by a controller 54 to obtain a detection result).  

Regarding claim 13 (Currently Amended), Mo teaches the limitations of parent claim 8. Mo further teaches wherein in step S101, the signal source sends electric signals of different frequencies to each driving channel at the same time (Fig. 4a, [0066], discloses a driving module TX drives i channels simultaneously during the same driving and detection time period to send excitation signals having different frequencies).  

Regarding claim 14 (Currently Amended), Mo teaches the limitations of parent claim 8. Mo further teaches wherein the operation recognition apparatus cyclically performs steps S101 to S105 according to a scanning cycle (see steps S101 to S105 above in claim 8. Please note touch detection operation/method in touch panel does not happen just for one time or one scanning period. Therefore, for the continuous touch detection/operation process, operation recognition apparatus has to cyclically perform steps S101 to S105 according to a scanning cycle).

Regarding claim 15 (Currently Amended), Mo teaches the limitations of parent claim 8. Mo further teaches wherein the operation unit is a touch screen (Fig. 4a,-Fig. 6, discloses the capacitive touch screen device); the operation recognition apparatus further comprises an analog-to-digital converter; and the operation recognition method further comprises: S 106: converting the electric signal into a digital signal including an area of a touch operation region and pixel point information by the analog-to-digital converter (Fig.  6, [0087]-[0088], analog-to-digital conversion modules 524 connected to output terminals of the signal demodulation modules 523 and convert the analog detected signal to digital signal for touch detection).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 4, 6, 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US 20130314366 A1) in view of Kwon (US 20180181229 A1).

Regarding claim 1 (Original), Mo discloses: An operation recognition apparatus (Fig. 4a,-Fig. 6, discloses the capacitive touch screen device), comprising an operation receiving unit (Fig. 4c, [0018], touch screen having the plurality of RX and TX channels intersecting for detecting the touch detection point by capacitive sensing), a scanning array composed of at least one driving channel and at least one sampling channel (Fig. 4, [0070], discloses the touch screen comprising the TX channels and RX channels are arranged in rows and columns as illustrated in figures and TX channels are all received by the same RX in the vertical direction through coupling capacitances), and at least one signal reading unit (Fig. 6, [0077], receiving module RX); the driving channels and the sampling channels intersect to form at least one electrical node (Fig. 4c, [0018], touch screen having the plurality of RX channels and TX channels intersecting and forms a nodes for detecting the touch detection point by capacitive sensing), and the signal reading unit is connected with all the sampling channels and configured to acquire electric signals on all the sampling channels (Fig. 5, Fig. 6, [0077], discloses a receiving module 52, adapted to, while the excitation signals are being sent, receive, through each of receiving channels, a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points), wherein the operation recognition apparatus further comprises: 
at least one signal source connected to each driving channel and configured to send electric signals to all the driving channels at the same time (Fig. 3, Fig. 4c, [0056], step 31, discloses a driving side sends excitation signals through a plurality of channels simultaneously during the same driving and detection time period), wherein the electric signals of at least two driving channels are at different frequencies (Fig. 3, Fig. 4c, [0056], step 31, discloses excitation signals in at least two of the plurality of channels having different frequencies); 
after the operation receiving unit receives a user operation (Figs. 3, Fig. 4, discloses the user’s touch operation on touch detection points), at least one electrical node at a position on the scanning array corresponding to the user operation is turned on, and the driving channels and sampling channels, which correspond to the electrical node being turned on, form an electrical pathway (Fig. 3-Fig. 4, [0058], Step 32: while the excitation signals are being sent, each of receiving channels at a receiving side receives a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points, and performs touch detection through receiving module 52); the signal reading unit acquires the electric signals on all sampling channels, determines the position of the electrical pathway according to the sampling channels where the acquired electric signals are located and the frequencies of the electric signals, thereby recognizing the position of the user operation (Figs. 3-5, [0077]-[0079] discloses a receiving module 52, adapted to, while the excitation signals are being sent, receive, through each of receiving channels, a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points, and to perform detection including: converting and amplifying the charge signal into a voltage signal, and performing signal demodulation and analog-to-digital conversion on the voltage signal; and storing digital signals obtained from the analog-to-digital conversion into a storage module, and analyzing the digital signals by a controller 54 to obtain a detection result). 
Mo further teaches receiving module 52 comprises amplifier 521, demodulation module and A/D module for converting and amplifying the charge signal into a voltage signal, and performing signal demodulation and analog-to-digital conversion on the voltage signal for signal processing to obtain a detection result. Mo does not explicitly teach each signal reading unit comprises at least one band-pass filter configured to acquire the electric signals of each sampling channel.
However, it has been well known in the touch panel device to have used the band-pass filter in each receiving path for only passing signals within a specific frequency band for touch signal processing in touch panel. For example, Kwon teaches each signal reading unit comprises at least one band-pass filter configured to acquire the electric signals of each sampling channel (Fig. 1, [0051], discloses the receiving processor 300 comprises the band-pass filter provided in each receiving path 351, 352 as explained in FIG. 2. For example, the band pass filter may be provided in each receiving path, between the amplifier 311, 312 and the demodulator 321, 322, or between the demodulator 321, 322 and the low pass filter 331, 332).
Therefore, in view of teachings of Mo and Kwon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Mo with each signal reading unit comprises at least one band-pass filter configured to acquire the electric signals of each sampling channel as taught by Kwon in order to only allowing signals of a specific band of frequency to pass and to ensure more effective signal conversion of the downstream signals and remove noise component for touch signal processing for precise determination of the user’s touch (Kwon, [0045]).

Regarding claim 2 (Original), Mo in view of Kwon teaches the limitations of parent claim 1. Mo further teaches wherein the number of the signal reading units is equal to the number of the sampling channels, and the signal reading units are arranged in one-to-one correspondence to the sampling channels (Fig. 4c, disclose the plurality of receiving modules RX for signal reading and receiving modules RX are arranged to one-to-one correspondence to the RX channels as illustrated in figure).  

Regarding claim 4 (Currently Amended), Mo in view of Kwon teaches the limitations of parent claim 1. Mo further teaches wherein a frequency interval of the electric signals on every two adjacent driving channels is greater than a frequency threshold (Fig. 4b, [0066], discloses the a driving module TX drives i channels simultaneously during the same driving and detection time period to send excitation signals having different frequencies as such frequency interval of the electric signals on every adjacent channels is greater than a frequency threshold).  

claim 6 (Currently Amended), Mo in view of Kwon teaches the limitations of parent claim 1. Mo further teaches wherein the operation receiving unit is a touch screen; the user operation is a touch operation (Figs. 4, discloses the driving and detection for a capacitive touch screen); the signal source sends electric signals of different frequencies to each driving channel at the same time (Fig. 4a, [0066], discloses a driving module TX drives i channels simultaneously during the same driving and detection time period to send excitation signals having different frequencies).  

Regarding claim 7 (Original), Mo in view of Kwon teaches the limitations of parent claim 1. Mo further teaches wherein the operation recognition apparatus further comprises: an analog-to-digital converter which is connected to the signal reading unit and configured to convert the electric signal into a digital signal including an area of a touch operation region and pixel point information (Fig.  6, [0087]-[0088], analog-to-digital conversion modules 524 connected to output terminals of the signal demodulation modules 523 and convert the analog detected signal to digital signal for touch detection).

Regarding claim 9 (Original), Mo discloses the limitations of parent claim 8. Mo further teaches wherein the number of the signal reading units is equal to the number of the sampling channels, and the signal reading units are arranged in one-to-one correspondence to the sampling channels (Fig. 4c, disclose the plurality of receiving modules RX for signal reading and receiving modules RX are arranged to one-to-one correspondence to the RX channels as illustrated in figure); 
in step S 103, all signal reading units acquires the electric signals of the corresponding sampling channels at the same time (Figs. 3-5, [0077]-[0079] discloses a receiving module 52, adapted to, while the excitation signals are being sent, receive, through each of receiving channels, a charge signal generated from the excitation signals through coupling capacitances at corresponding touch detection points. Also see [0069]); and 
Mo does not seem to explicitly teach each of the signal reading units comprises at least one band-pass filter; and in step S104, each signal reading unit filters the electric signals of each sampling channel into at least two frequency ranges through the band-pass filter and recognizes the electric signals.  
However, it has been well known in the touch panel device to have used the band-pass filter in each receiving path for only passing signals within a specific frequency band for touch signal processing in touch panel. For example, Kwon teaches each of the signal reading units comprises at least one band-pass filter; and in step S104, each signal reading unit filters the electric signals of each sampling channel into at least two frequency ranges through the band-pass filter and recognizes the electric signals (Fig. 1, [0038], [0051], discloses the receiving processor 300 comprises the band-pass filter provided in each receiving path 351, 352 as explained in FIG. 2. For example, the band pass filter may be provided in each receiving path, between the amplifier 311, 312 and the demodulator 321, 322, or between the demodulator 321, 322 and the low pass filter 331, 332 and filters the first frequency range and second frequency range and recognize the touch operation).
Therefore, in view of teachings of Mo and Kwon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Mo with each of the signal reading units comprises at least one band-pass filter;  and in step S104, each signal reading unit filters the electric signals of each sampling channel into at least two frequency ranges through the band-pass filter and recognizes the electric signals as taught by Kwon in order to only allowing signals of a specific band of frequency to pass and to ensure more effective signal conversion of the downstream signals and remove noise component for touch signal processing for precise determination of the user’s touch (Kwon, [0045]).

Regarding claim 16. A smart terminal (see Figs. 4), comprising the operation recognition apparatus according to claim 1 (see rejection 1 above).

9.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US 20130314366 A1) in view of Kwon (US 20180181229 A1), further in view of Applicant Admitted Prior Art (AAPA). 

Regarding claim 3 (Original), Mo in view of Kwon teaches the limitations of parent claim 1. Mo in view of Kwon does not seem to explicitly teach, wherein in case of one signal reading unit, the operation recognition apparatus further comprises a set of change-over switches, and each sampling channel is connected to the signal reading unit through a change-over switch; and the signal reading unit acquires the electric signals of each sampling channel one by one through the change-over switch.  
However, AAPA teaches wherein in case of one signal reading unit (see Fig. 1, detection circuit), the operation recognition apparatus (see Fig. 1) further comprises a set of change-over switches (Fig. 1, switches that connected between the column channels C0-C3 and detection circuit), and each sampling channel is connected to the signal reading unit through a change-over switch (Fig. 1, each column channels C0-C3 is connected to the detection circuit through a switch as illustrated in figure); and the signal reading unit acquires the electric signals of each sampling channel one by one through the change-over switch (Fig. 1, detection circuit is connected to the column channels C0-C3 one by one through the switches respectively and reads a level state of each column channel).  
Therefore, in view of teachings of Ma, Kwon and AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Mo as modified by Kwon with change-over switches connected 

Regarding claim 5 (Currently Amended), Mo in view of Kwon teaches the limitations of parent claim 1. Mo further teaches wherein the signal source sends electric signals of different frequencies to each driving channel at the same time (Fig. 4a, [0066], discloses a driving module TX drives i channels simultaneously during the same driving and detection time period to send excitation signals having different frequencies).  
Mo in view of Kwon does not seem to explicitly teach the operation receiving unit is a key; 
the user operation is a pushing operation.
However, AAPA teaches the operation receiving unit is a key; the user operation is a pushing operation (Background of AAPA discloses the keys S1-S16 are provided for receiving user push operation input in input device).
Therefore, in view of teachings of Ma, Kwon and AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Mo as modified by Kwon the operation receiving unit is a key; the user operation is a pushing operation as taught by AAPA in order to provide known alternative user input interface such as keyboard in input device.

10.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US 20130314366 A1) in view of Applicant Admitted Prior Art (AAPA). 

Regarding claim 10 (Original), Mo teaches the limitations of parent claim 8. Mo does not seem to explicitly teach wherein in the case of one signal reading unit, the operation recognition 
However, AAPA teaches wherein in the case of one signal reading unit (see Fig. 1, detection circuit), the operation recognition apparatus (see Fig. 1) further comprises a set of change-over switches (Fig. 1, switches that connected between the column channels C0-C3 and detection circuit), and each sampling channel is connected to the signal reading unit through a change-over switch (Fig. 1, each column channels C0-C3 is connected to the detection circuit through a switch as illustrated in figure); and in step S 103, the signal reading unit acquires the electric signals of each sampling channel through the change-over switch one by one (Fig. 1, detection circuit is connected to the column channels C0-C3 one by one through the switches respectively and reads a level state of each column channel).
Therefore, in view of teachings of Ma and AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Mo with wherein in the case of one signal reading unit, the operation recognition apparatus further comprises a set of change-over switches, and each sampling channel is connected to the signal reading unit through a change-over switch; and in step S 103, the signal reading unit acquires the electric signals of each sampling channel through the change-over switch one by one as taught by AAPA in order to acquire the electric signals of each sampling channel/column channels one by one through the change-over switch by detection circuit for touch detection.

Regarding claim 12 (Currently Amended), Mo in view of AAPA teaches the limitations of parent claim 10. Mo further teaches wherein in step S104, the electric signals of each sampling channel are converted into spectrum parameters by Fourier transform, and the electric signal ([0062], [0083], discloses outputting the digital signals obtained from the analog-to-digital conversion and performing Fourier analysis on the digital signals, to obtain a power spectrum over the frequencies. From the power spectrum, noise distribution can be learned, which enables better selection for the frequencies of the signals sent by the driving side, and thereby a better detection result).  

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US 20130314366 A1) in view of Applicant Admitted Prior Art (AAPA), further in view of Kwon (US 20180181229 A1).

Regarding claim 11 (Original), Mo in view of AAPA teaches the limitations of parent claim 10. Mo in view of AAPA does not seem to explicitly teach wherein the signal reading unit comprises at least one band-pass filter; and in step S104, the signal reading unit filters the electric signals of each sampling channel into at least two frequency ranges through the band-pass filter and recognizes the electric signals.  
However, it has been well known in the touch panel device to have used the band-pass filter in each receiving path for only passing signals within a specific frequency band for touch signal processing in touch panel. For example, Kwon teaches wherein the signal reading unit comprises at least one band-pass filter; and in step S104, the signal reading unit filters the electric signals of each sampling channel into at least two frequency ranges through the band-pass filter and recognizes the electric signals (Fig. 1, [0038], [0051], discloses the receiving processor 300 comprises the band-pass filter provided in each receiving path 351, 352 as explained in FIG. 2. For example, the band pass filter may be provided in each receiving path, between the amplifier 311, 312 and the demodulator 321, 322, or between the demodulator 321, 322 and the low pass filter 331, 332 and filters the first frequency range and second frequency range and recognize the touch operation).
Therefore, in view of teachings of Mo, AAPA and Kwon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Mo and AAPA with each of the signal reading units comprises at least one band-pass filter;  and in step S104, each signal reading unit filters the electric signals of each sampling channel into at least two frequency ranges through the band-pass filter and recognizes the electric signals as taught by Kwon in order to only allowing signals of a specific band of frequency to pass and to ensure more effective signal conversion of the downstream signals, remove noise component for touch signal processing for precise determination of the user’s touch (Kwon, [0045]).

Conclusion
12.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 20170262092 A1) discloses the similar invention of capacitive touch system using frequency division multiplexing and operating method thereof (see Abstract, Fig. 7 and Fig. 11).

Contacts
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693